                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOHNNY MINES III,
                                             CASE NO. 2:19-CV-4297
       Petitioner,                           CRIM. NO. 2:17-CR-00091
                                             JUDGE EDMUND A. SARGUS, JR.
       v.                                    Chief Magistrate Judge Elizabeth P. Deavers

UNITED STATES OF AMERICA,

       Respondent.

                            REPORT AND RECOMMENDATION

       Petitioner, a federal prisoner, brings this Motion to Vacate under 28 U.S.C. § 2255. (ECF

No. 68.) This matter is before the Court on its own motion under Rule 4 of the Rules Governing

Section 2255 Proceedings in the United States District Courts, which provides that, “[i]f it

plainly appears from the motion, any attached exhibits, and the record of prior proceedings that

the moving party is not entitled to relief, the judge must dismiss the motion[.]” For the reasons

that follow, such are the circumstance here. The Undersigned therefore RECOMMENDS that

this action be TRANSFERRED to the United States Court of Appeals for the Sixth Circuit as

successive.

I. Facts and Procedural History

       On June 1, 2017, Petitioner pleaded guilty pursuant to the terms of his Plea Agreement to

two counts of possession of a firearm by a convicted felon and one count of possession with

intent to distribute heroin and crack cocaine. (ECF Nos. 9, 15.) On October 12, 2017, the Court

imposed an aggregate term of eighty months imprisonment, to be followed by three years

supervised release. (ECF No. 32.) Petitioner did not file an appeal. On June 4, 2018, he filed a

Motion to Vacate under 28 U.S.C. § 2255. (ECF No. 44.) On June 29, 2018, he filed a motion
to amend the § 2255 motion. (ECF No. 51.) On February 22, 2019, the Court issued an order

dismissing the Amended Motion to Vacate under 28 U.S.C. § 2255. (ECF No. 60.) On August

15, 2019, the United States Court of Appeals for the Sixth Circuit denied Petitioner’s application

for a certificate of appealability. (ECF No. 65.)

       On September 18, 2019, Petitioner filed this second Motion to Vacate under 28 U.S.C. §

2255. (ECF No. 68.) He asserts that he was denied the effective assistance of counsel at

sentencing because his attorney failed to file an appeal after being requested to do so. Plainly,

however, this action constitutes a successive § 2255 action.

II. Successive § 2255 actions

       28 U.S.C. § 2244(b)(3)(A) states that before a second or successive petition for a writ of

habeas corpus can be filed in the district court, the applicant shall move in the appropriate circuit

court of appeals for an order authorizing the district court to consider the application. Under the

Antiterrorism and Effective Death Penalty Act (“AEDPA”), a district court does not have

jurisdiction to entertain a successive post-conviction motion or petition for a writ of habeas

corpus in the absence of an order from the court of appeals authorizing the filing of such

successive motion or petition. Nelson v. United States, 115 F.3d 136 (2nd Cir. 1997); Hill v.

Hopper, 112 F.3d 1088 (11th Cir. 1997). Unless the court of appeals has given approval for the

filing of a second or successive petition, a district court in the Sixth Circuit must transfer the

petition to the United States Court of Appeals for the Sixth Circuit. In re Sims, 111 F.3d 45, 47

(6th Cir. 1997) (per curia). Under § 2244(b)(3)(A), only a circuit court of appeals has the power

to authorize the filing of a successive petition for writ of habeas corpus. Nunez v. United States,

96 F.3d 990 (7th Cir. 1996).




                                                    2
       That being the case, this Court is without jurisdiction to entertain a second or successive

§ 2255 action absent authorization from the Sixth Circuit.

III. Recommended Disposition

       The Undersigned therefore RECOMMENDS that this action be TRANSFERRED to

the United States Court of Appeals for the Sixth Circuit as successive.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or

in part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(B)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                  3
       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.

                                                   _s/ Elizabeth A. Preston Deavers
                                                   Elizabeth A. Preston Deavers
                                                   Chief United States Magistrate Judge




                                              4
